Case 2:19-cv-00027-JRG Document 81 Filed 03/19/20 Page 1 of 1 PageID #: 1325



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

SAINT LAWRENCE COMMUNICATIONS                   §
LLC,                                            §
                                                §
               Plaintiff,                       §
                                                §
v.                                              §   CIVIL ACTION NO. 2:19-CV-00027-JRG
                                                §
AMAZON.COM, INC., AMAZON.COM                    §
LLC,                                            §
                                                §
               Defendants.                      §

                                          ORDER

       Before the Court is Plaintiff Saint Lawrence Communications, LLC (“SLC”) and

Defendants Amazon.com, Inc. and Amazon.com LLC’s (collectively, “Amazon”) (together with

SLC, the “Parties”) Renewed Joint Motion for 30-Day Continuance in View of New
   .
Governmental/Public Health Restrictions in Response to COVID-19 Virus Impact (the “Motion”).

(Dkt. No. 80.) Having considered the Motion and for the good cause shown therein, the Court is

of the opinion that the Motion should be and hereby is GRANTED.

       Accordingly, all deadlines in the above-captioned case are hereby CONTINUED for thirty

(30) days. The Parties are further ORDERED to jointly file a new proposed amended Docket

Control Order implementing the instructions in this Order by 5:00 PM Monday, March 23, 2020.

       So ORDERED and SIGNED this 19th day of March, 2020.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE
